Citation Nr: 1720479	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-04 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent prior to October 19, 2010 and in excess of 40 percent thereafter for chronic lumbar strain.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 27, 2011.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart disability caused by July 16, 2004 surgical treatment for the heart at the VA Medical Center (VAMC) in Ann Arbor, Michigan.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the Veteran and his mother testified at a hearing before a Decision Review Officer (DRO).

In a May 2011 VA Form 9 the Veteran requested a video conference hearing before the Board.  In a September 2011 VA Form 9 the Veteran requested a hearing before the Board in Washington, DC.  In August 2014, the Veteran clarified his request for a video conference Board hearing.  In August 2016, the Veteran was notified by letter that he was scheduled for a Travel Board hearing in October 2016.  The Veteran's request to withdraw his hearing request was received on October 18, 2016.

In a November 2010 VA rating decision, the RO assigned the service-connected chronic lumbar strain a 40 percent disability rating effective from October 19, 2010.  Since the 10 and 40 percent disability ratings are not the maximum ratings available prior to October 19, 2010 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a TDIU prior to September 27, 2011 and compensation pursuant to 38 U.S.C.A. § 1151 for a heart disability caused by July 16, 2004 surgical treatment for the heart at the VAMC in Ann Arbor, Michigan are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level II hearing in the right ear and worse then Level II hearing in the left ear.

2.  For the initial rating period from February 10, 2006 to August 26, 2008, the Veteran's service-connected chronic lumbar strain was manifested by forward flexion of the lumbar spine limited, at most, to 70 degrees, combined range of motion of the lumbar spine limited, at most to 180 degrees, painful motion, acute muscle spasm without abnormal gait, abnormal spinal contour, or ankylosis.

3.  For the rating period from August 27, 2008 to October 18, 2010, the Veteran's service-connected chronic lumbar strain was manifested by forward flexion of the lumbar spine limited, at most, to 60 degrees without ankylosis of the entire thoracolumbar spine.

4.  For the rating period since October 19, 2010, the Veteran's service-connected chronic lumbar strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

5.  For the entire rating period, the Veteran has not been shown to have any neurological abnormalities (other than for the right lower extremity) associated with the service-connected chronic lumbar strain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.86 (2016); 38 C.F.R § 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to an initial rating in excess of 10 percent prior to August 27, 2008 for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for entitlement to an initial rating of 20 percent, and no higher, from August 27, 2008 to October 18, 2010 for chronic lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

4.  The criteria for entitlement to an initial rating in excess of 40 percent since October 19, 2010 for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss and chronic lumbar strain, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the Veteran VA examinations, VA medical opinions, and a requested hearing before a DRO.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected bilateral hearing loss and chronic lumbar strain in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Bilateral Hearing Loss

In a February 2008 VA rating decision, service connection for bilateral hearing loss was granted because it was incurred during active service.  The Veteran was assigned a noncompensable (0 percent) disability rating effective for the entire rating period from February 10, 2006 (date of claim).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the March 2015 VA examiner noted functional impact from the Veteran's hearing loss.  

In February 2006, the Veteran submitted a February 2006 private audiogram report.  The Veteran's average puretone thresholds were 69 decibles in the right ear and 41 decibels in the left ear.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The Board finds this report lacks probative value because the examiner did not record any speech recognitions test results, which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  As a result, a Roman numeral cannot be designated for hearing impairment of either ear pursuant to Table VI.  

Table VIa, which provides a Roman numeral level based on puretone thresholds only, without inclusion of speech recognition scores, may only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when an exceptional pattern of hearing loss is present.  38 C.F.R. § 4.85(c).  Even considering that the puretone thresholds in the right ear meet the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), this does not provide a basis for a higher disability rating.  Applying the results from the February 2006 private audiogram report, the hearing impairment is Level V in the right ear pursuant to Table VIa.  See 38 C.F.R. § 4.86(a).  Even when considering the February 2006 results for the left ear in the context of valid speech recognition testing two months later in April 2006, the findings would amount to Level I hearing in the left ear.  When Level V hearing in the right ear and Level I hearing in the left ear are applied to Table VII, they still result in a noncompensable rating for bilateral hearing impairment.  As a result, the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

During the course of the rating period on appeal since February 10, 2006, the Veteran was afforded VA audiological examinations in April 2006, August 2008, October 2010, and March 2015.

At the April 2006 VA audiological examination, the Veteran's average puretone thresholds were 39 decibels in the right ear and 21 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 88 percent in the right ear and 92 percent in the left ear.  These audiometric findings equate to Level II hearing in the right ear and Level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a noncompensable rating for bilateral hearing impairment.  As a result, the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

At the August 2008 VA audiological examination, the Veteran's average puretone thresholds were 44 decibels in the right ear and 34 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 100 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to Level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a noncompensable rating for bilateral hearing impairment.  As a result, the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

At the October 2010 VA audiological examination, the Veteran's average puretone thresholds were 39 decibels in the right ear and 30 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 88 percent in the right ear and 94 percent in the left ear.  These audiometric findings equate to Level II hearing in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a noncompensable rating for bilateral hearing impairment.  As a result, the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

Most recently, at the March 2015 VA examination for hearing loss and tinnitus, the Veteran's average puretone thresholds were 54 decibels in the right ear and 48 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 88 percent in the right ear and 90 percent in the left ear.  These audiometric findings equate to Level II hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a noncompensable rating for bilateral hearing impairment.  As a result, the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

The bilateral puretone thresholds in April 2006, August 2008, October 2010, and March 2010 do not qualify as exceptional patterns of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Moreover, the March 2015 VA examiner noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

In a March 2008 statement, the Veteran noted his hearing has been disabled since he left service.  At the August 2010 DRO hearing, the Veteran's mother reported her observations of the television constantly blasting and the Veteran cannot hear her from downstairs.

Review of VA treatment records document the Veteran's hearing was good in July 2004 without any accompanying puretone thresholds and included chronic bilateral hearing loss among the list of past medical history.  Additionally, review of private treatment records document the Veteran is "hard of hearing" in March 2010, January 2011, July 2011, and October 2013 pursuant to non-audiological treatment.

The Board has considered the Veteran's, and his mother's reported history of symptomatology related to the service-connected bilateral hearing loss.  He is competent to report a decrease in hearing acuity because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His assertions are also credible.  However, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  The Veteran and his mother in this case are not competent to measure his level of hearing loss and apply it to the rating schedule, as the record does not show that they have the expertise or training to conduct audiographic testing to measure the degree of the Veteran's hearing loss.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his mother describe, are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

The Board has considered the possibility of staged ratings and finds that the proper rating for bilateral hearing loss has been in effect for the entire appeal period.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.  

For these reasons, an initial compensable disability rating for bilateral hearing loss is denied.  38 C.F.R. §§ 4.3, 4.7.  

Chronic Lumbar Strain

In a February 2008 VA rating decision, service connection for chronic lumbar strain was granted because a VA examiner opined that his current diagnosis is as likely as not related to an in-service December 1980 back injury.  The Veteran was assigned a 10 percent disability rating effective for the entire rating period from February 10, 2006 (date of claim).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  As noted above, the RO assigned a 40 percent disability rating effective from October 19, 2010.  Id.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 10 percent rating is warranted where forward flexion is greater than 65 degrees, but not greater than 85 degrees, or with other limitations of total motion.  A higher rating of 20 percent is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; a 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  at Note (2).

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Disability Rating in Excess of 10 percent prior to October 19, 2010 

A March 2006 private emergency room record documents the Veteran's treatment for acute exacerbation of chronic back pain and acute muscle spasm without any findings of abnormal gait or spinal contour.

At the April 2006 VA spine examination, the Veteran demonstrated forward flexion of the lumbar spine to 70 degrees and combined range of motion of lumbar spine to 180 degrees.  The VA examiner further noted the Veteran's muscle tone was good without any spasm or atrophy and there was no scoliosis.

In a March 2008 statement, the Veteran noted ongoing treatment for his back and that it has worsened.

At the August 27, 2008 VA spine examination, the Veteran demonstrated forward flexion of the lumbar spine to 60 degrees and combined range of motion of lumbar spine to 150 degrees.  

Review of private treatment records since August 27, 2008 do not reveal any range of motion findings, measured in degrees, of the lumbar spine or findings of ankylosis.  Specifically, his lumbar range of motion was described as mildly limited with forward flexion and extension in January 2009 and limited forward flexion and extension in August 2013 and March 2014.  In August 2014 and November 2014 he demonstrated forward flexion with ambulation.

After review of the pertinent evidence of record prior to August 27, 2008, as discussed above, the Board finds the most probative evidence of record shows the service-connected chronic lumbar strain was manifested by forward flexion of the lumbar spine limited, at most, to 70 degrees, combined range of motion of the lumbar spine limited, at most to 180 degrees, and acute muscle spasm.  Review of such evidence does not show this service-connected disability was manifested by muscle spasms severe enough to result in abnormal gait or abnormal spinal contour nor were there any findings of ankylosis as the Veteran demonstrated movement of the lumbar spine.  As such, initial rating in excess of 10 percent is not warranted at any time during the appeal period prior to August 27, 2008 under Diagnostic Code 5237.

After review of the pertinent evidence of record from August 27, 2008 to October 18, 2010, the Board finds the most probative evidence of record shows the service-connected chronic lumbar strain was manifested by forward flexion of the lumbar spine limited, at most, to 60 degrees.  Review of such evidence does not show this service-connected disability was manifested by forward flexion of the lumbar spine limited to 30 degrees or less nor were there any findings of ankylosis as the Veteran demonstrated movement of the lumbar spine.  As such, a rating of 20 percent, and no higher, is warranted from August 27, 2008 to October 18, 2010 under Diagnostic Code 5237.

With regard to the entire appeal period prior to October 19, 2010, the Veteran's disability picture is not more closely approximated by increased ratings based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59, and the holdings in DeLuca. 

At the April 2006 VA spine examination, the Veteran reported sharp pain in the lower back which is somewhat intermittent and difficult to move when the pain is acute.  Between periods of pain, his lower back is comfortable and activities of daily living are not affected.  Repetitive motion increases the pain without any additional loss of motion and there was no history of flare-up or any additional loss of motion.  Upon clinical evaluation, the Veteran demonstrated forward flexion and extension with pain.  There were findings of incoordination but without any weakness and fatigability.  There were also no findings of functional loss due to subjective complaints of pain.  The VA examiner concluded "there is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine [and] no acute episode of excruciating low back pain during the last 12 months."

At the August 2008 VA spine examination, the Veteran reported pain, weakness, stiffness, instability, and locking associated with the low back and frequent flare-ups one to two times per month due to activity and sometimes insidious.  He noted his activities of daily living are approximately 75 percent affected due to his lumbar back condition, particularly due to pain with driving, grooming, toileting, eating, and shopping.  He can walk or approximately five minutes before needed to sit and rest and his back pain completely prevents him from performing recreational activities.  He also denied any stiffness, redness, or swelling.  Upon clinical evaluation, the Veteran demonstrated painful motion and repetitive motion did not reveal additional loss of range of motion of the lumbar spine due to pain, fatigue, weakness, or intolerance.  

In the February 2010 VA Form 9, the Veteran reported his back condition is worse and has been seeing a neurologist for chronic back pain.  Additionally, review of private treatment records document the Veteran's ongoing report of lumbar pain.  

As such, the Board finds that the functional equivalent of forward flexion to 60 degrees or less, combined range of motion to less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or ankylosis is not shown at any time prior to August 27, 2008.  Moreover, the Board finds that the functional equivalent of forward flexion to 30 degrees or less or ankylosis is not shown at any time from August 27, 2008 to October 18, 2010.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the lumbar spine.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant initial ratings in excess of 10 and 20 percent for the service-connected chronic lumbar strain at any time during the initial appeal period prior to October 19, 2010 under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  

Disability Rating in Excess of 40 percent since October 19, 2010

Review of the evidentiary record does not indicate the service-connected chronic lumbar strain has been manifested by ankylosis to warrant a rating in excess of 40 percent.  The evidentiary record includes private treatment records dated from October 19, 2010 to January 2014 and VA examination reports dated October 19, 2010, December 2011, and April 2015 which document active range of motion findings of the Veteran's lumbar spine.  While the December 2011 VA examiner noted the Veteran was unable to forward flex secondary to pain, no range of motion was recorded and the subsequent April 2015 VA examiner specifically documented no findings of ankylosis of the Veteran's spine.

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the lumbar spine, inquiry into the DeLuca factors is moot for the appeal period since October 19, 2010.  Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

Neurological Abnormalities

With regard to the entire initial rating period on appeal, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

At the outset, the Board notes that the issue of service connection for radiculopathy of the right lower extremity associated with the service-connected chronic lumbar strain was granted in a March 2011 VA rating decision.  The claim for a rating in excess of the assigned 10 percent disability rating, effective from August 31, 2010, was denied in a June 2013 VA rating decision and is not currently on appeal before the Board.

With regard to any additional associated neurological abnormalities, to include the left lower extremity, the August 2008 VA spine examination report and April 2010 private treatment record revealed positive straight leg raising on the left; however, no diagnosis was rendered.  The October 2010 VA spine examination report revealed the Veteran's history included nocturia and erectile dysfunction, but the examiner opined these symptoms are unrelated to the claimed lumbar spine disability.

At the April 2006 VA spine examination, the Veteran reported no radiation of pain and clinical findings revealed both lower extremities were negative for any neurological deficiencies and straight leg raising test results were negative.  At the August 2008 VA spine examination, the Veteran demonstrated normal motor strength in the bilateral lower extremities.  Moreover, at the October 2010 VA examinations for peripheral nerves and the spine, the Veteran only reported radicular symptoms in the right lower extremity and clinical findings were normal for the left lower extremity.  The December 2011 and April 2015 VA spine examiners noted there were no findings of radiculopathy in the left lower extremity nor did the Veteran report any symptoms of such.  The April 2015 VA examiner also noted the Veteran does not have any other neurological abnormalities or findings related to a thoracolumbar spine condition, to include bowel or bladder problems/pathologic reflexes.

A review of private treatment records further shows no findings of additional neurological abnormalities.  The March 2006 private emergency room record documents the Veteran denied bladder or bowel incontinence or retention and motor or sensory deficits or paresthesias.  He demonstrated stability and tone of bilateral lower extremities with intact motor and sensory function with no acute abnormality.  Review of subsequent private treatment records document there were no findings of bowel or bladder changes from January 2009 to February 2009, May 2009, March 2010, July 2010, October 2010, December 2010 to February 2011, May 2011 to August 2011, and October 2012.  He demonstrated normal strength in the lower extremities in January 2009, October 2010 to February 2011, May 2011 to August 2011, October 2012 to November 2012, January 2013, May 2013, August 2013, October 2013, March 2014, May 2014, and august 2014.  

As a result, the Board finds that for the entire rating period, the Veteran has not been diagnosed with any additional neurological abnormality, to include the left lower extremity, associated with the service-connected chronic lumbar strain.

The Board has considered the Veteran's, and his mother's reported history of symptomatology related to the service-connected chronic lumbar strain.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, they are not competent to identify specific level of his service-connected chronic lumbar strain according to the appropriate Diagnostic Code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has considered the possibility of staged ratings and finds that the schedular rating for chronic lumbar strain has been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent prior to August 27, 2008 for chronic lumbar strain is denied.

An rating of 20 percent, and no higher, from August 27, 2008 to October 18, 2010 for chronic lumbar strain is granted, subject to the regulations governing the award of monetary benefits.

An rating in excess of 40 percent since October 19, 2010 for chronic lumbar strain is denied.


REMAND

During the appeal period for an initial higher rating for chronic lumbar strain, the Veteran submitted a VA Form 21-8940 requesting entitlement to a TDIU in September 2011.  In a June 2013 VA rating decision, the RO granted the claim for a TDIU, effective from the date of claim on September 27, 2011.  Nevertheless, review of the record reveals the August 2008 VA spine examination report noted the Veteran was a plumber until 1999 and currently disabled due to a back condition.  The October 2010 VA spine examination report further note the Veteran retired in 2001 as a plumber due to medical (physical problems), specifically his back, stomach, and heart conditions.  As a result, The Board finds that the issue of a TDIU prior to September 27, 2011 has been raised by the record in connection with the claim on appeal for entitlement to an initial higher rating for chronic lumbar strain.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for a TDIU prior to September 27, 2011 in accordance with Rice.

Next, a remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart disability caused by July 16, 2004 surgical treatment for the heart at the VAMC in Ann Arbor, Michigan.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159.

During the course of the appeal, the Veteran was afforded a VA medical opinion from the VAMC in Detroit, Michigan in January 2008.  Pursuant to providing the medical opinion, the VA physician referenced VA treatment records from the VAMC in Detroit, Michigan dated in June 2002.   Review of the record shows the earliest VA treatment records from the VAMC in Detroit, Michigan relevant to this claim are dated July 2004.  In light of the notice of outstanding potentially relevant VA treatment records which describe the Veteran's disability level prior to his VAMC treatment in June 2004, additional development is needed to properly adjudicate the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with notice concerning how to substantiate the claim for a TDIU prior to September 27, 2011, to include VA Form 21-8940.

2.  Obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file to include those dated prior to July 2004 from the VAMC in Detroit, Michigan.  

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


